      Case 2:21-mj-00622 Document 10 Filed on 06/17/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 17, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAG. JUDGE ACTION NO. 2:21-MJ-00622
                                              § CRIMINAL CASE NO. 2:21-CR-519
KRYSTAL JENNIFER RODRIGUEZ                    §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       Pending before the Court is Defendant Rodriguez’ motion for bond. (D.E. 9). A

detention hearing was held today in accordance with the Bail Reform Act, 18 U.S.C. §

3142(f). The motion is DENIED. The following requires detention of the Defendant

pending trial in this case:

       (1)    There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

       The evidence against the Defendant meets the probable cause standard, as a Grand

Jury has returned a true-billed indictment in this case. The Defendant was on bond for

two offense at the time of her arrest and the bonding company is to surrender her bond.

The findings and conclusions contained in the Pretrial Services Report are adopted.

       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

1/2
      Case 2:21-mj-00622 Document 10 Filed on 06/17/21 in TXSD Page 2 of 2




appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.



       ORDERED on June 17, 2021.




                                                 ____________________________

                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
